MEMO RANDUM DECISION                                                          FILED
                                                                         Mar 10 2017, 9:20 am
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as                                  CLERK
                                                                          Indiana Supreme Court
precedent or cited before any court except for the                           Court of Appeals
                                                                               and Tax Court
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Timothy J. O’Connor                                      Curtis T. Hill, Jr.
Indianapolis, Indiana                                    Attorney General of Indiana
                                                         Richard C. Webster
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

Charles C. Chatman,                                      March 10, 2017

Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A02-1606-CR-1205
        v.                                               Appeal from the Marion Superior
                                                         Court.
                                                         The Honorable Amy J. Barbar,
State of Indiana,                                        Magistrate.
Appellee-Plaintiff.                                      Cause No. 49G02-1512-F5-45981




Barteau, Senior Judge




Court of Appeals of Indiana | Memorandum Decision 49A02-1606-CR-1205 | March 10, 2017             Page 1 of 7
                                            Statement of the Case
[1]   Charles Chatman appeals his conviction of battery by means of a deadly
                                             1
      weapon, a Level 5 felony. We affirm.


                                                        Issue
[2]   The sole issue Chatman raises for our review is whether the State failed to

      disprove beyond a reasonable doubt his self-defense claim.


                                    Facts and Procedural History
[3]   Raymond Vandivier (Ray) owned a combination liquor store and bar (bar)

      located on a corner in Indianapolis. Because the bar was in an area that had

      high incidents of crime, Ray kept a baseball bat in the bar and carried a

      concealed handgun, for which he was licensed. Ray’s son, Vincent, often

      worked at the bar. The bar had a security camera surveillance system. See

      State’s Ex. 4.


[4]   In the early evening, on December 24, 2015, Ray was working in the bar’s

      office and Vincent was working in the bar area. Chatman was walking along

      the sidewalk in front of the bar, asking bar customers for money or cigarettes.

      Vincent noticed Chatman. Believing he was panhandling, Vincent went outside

      to tell Chatman to stop. Vincent was holding a vapor cigarette in his hand.




      1
          Ind. Code § 35-42-2-1(b)(1), (f)(2) (2014).

      Court of Appeals of Indiana | Memorandum Decision 49A02-1606-CR-1205 | March 10, 2017   Page 2 of 7
[5]   Chatman was standing on the sidewalk, leaning against the exterior wall.

      When Vincent began speaking to Chatman, Chatman approached him. The

      conversation took place in front of the bar entrance. Vincent asked Chatman

      what he was doing. Chatman responded, “[O]h, just trying to find the holiday

      spirit.” Tr. p. 19. Vincent told Chatman to leave the premises. Chatman

      began to walk away. Vincent walked back to the bar entrance, but paused

      outside, on the front step, to determine if Chatman actually was leaving the

      premises. Vincent observed Chatman ask another bar customer for money or

      cigarettes. Vincent, still standing just outside of the bar entrance, on the front

      step, again asked Chatman to leave.

[6]   Chatman approached Vincent. To create space between them, Vincent raised

      both hands, touched Chatman’s chest lightly, and gently pushed Chatman.

      Chatman said, “[D]on’t touch me.” Id. at 23. Vincent placed the hand holding

      the vapor cigarette on his hip. Chatman asked, “[A]re you going to shoot me?”

      Id. at 24. Vincent replied, “I don’t have to.” Id. Chatman grinned. Vincent

      backed away from Chatman. Chatman removed a knife from his pocket,

      lunged at Vincent, and stabbed him one time in the lower left abdomen. After

      being stabbed, Vincent ran inside of the bar and yelled, “[K]nife!” Id. at 25.


[7]   James West, a customer, was approaching the bar at the time Chatman stabbed

      Vincent. James went inside the bar, encountered Vincent, then exited the bar

      with a male employee. Vincent’s father, Ray, followed. The men confronted

      Chatman, who, at the time, was standing in the street outside of the bar. Ray

      was carrying the baseball bat he kept behind the bar counter.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1606-CR-1205 | March 10, 2017   Page 3 of 7
[8]    Chatman held the group at bay with his knife. Ray dropped the baseball bat

       and drew his handgun because he thought Chatman was moving toward him.

       Chatman lowered the knife and began to move away from the group. Ray, not

       realizing his son had been stabbed, holstered his handgun and started to pick up

       the baseball bat. At that point, the other men told Ray his son had been

       stabbed. Chatman turned and ran. Sometime during the altercation, the police

       were called.


[9]    Ray and the other men chased Chatman. They soon encountered the police,

       and told the officers the direction in which Chatman ran. The police

       apprehended Chatman, arrested and searched him, and found a knife in his

       front pants pocket. The knife had a red substance on it that appeared to be

       blood.


[10]   Vincent was taken to the hospital. His wound was treated, and he received four

       staples.


[11]   Chatman was charged with battery by means of a deadly weapon, a Level 5

       felony. He waived his right to a jury trial and was tried to the bench. Chatman

       did not testify. At trial, he did not deny that he committed the act that resulted

       in the battery charge. He did, however, raise the issue of self-defense. The trial

       court found Chatman guilty as charged. Chatman appeals.


                                    Discussion and Decision
[12]   Chatman argues that his conviction should be reversed because the State failed

       to disprove his claim of self-defense beyond a reasonable doubt. According to
       Court of Appeals of Indiana | Memorandum Decision 49A02-1606-CR-1205 | March 10, 2017   Page 4 of 7
       Chatman, the evidence at trial established he acted in self-defense, specifically,

       he was in a public place where he had a right to be, and was never on the bar’s

       property; he was not at fault and only acted to defend himself after first being

       verbally harassed and physically pushed by Vincent; and he had a reasonable

       fear of great bodily harm because Vincent reached for his waistband.


[13]   The State argues that Chatman’s claim of self-defense fails because Vincent did

       nothing to warrant being stabbed, other than to exchange words with Chatman;

       Chatman clearly was the aggressor; and the evidence did not establish that

       Chatman was in fear of great bodily harm. According to the State, Chatman

       “provoked, instigated, and willingly participated in the violence.” Appellee’s

       Br. p. 10.


[14]   Based upon the facts most favorable to the conviction, we find that the State

       presented sufficient evidence from which a reasonable trier of fact could have

       found that Chatman did not act in self-defense.


[15]   The standard of review for a challenge to the sufficiency of evidence to rebut a

       claim of self-defense is the same as the standard for any sufficiency of the

       evidence claim. Wilson v. State, 770 N.E.2d 799, 801 (Ind. 2002). We neither

       reweigh the evidence nor judge the credibility of witnesses. Id. If there is

       sufficient evidence of probative value to support the conclusion of the trier of

       fact, then the verdict will not be disturbed. Id. If a defendant is convicted

       despite his claim of self-defense, this Court will reverse only if no reasonable




       Court of Appeals of Indiana | Memorandum Decision 49A02-1606-CR-1205 | March 10, 2017   Page 5 of 7
       person could say that self-defense was negated by the State beyond a reasonable

       doubt. Id. at 800-01.


[16]   A valid claim of self-defense is a legal justification for an otherwise criminal act.

       Henson v. State, 786 N.E.2d 274, 277 (Ind. 2003). A person is justified in using

       reasonable force against another person to protect the person or a third person

       from what the person reasonably believes to be the imminent use of unlawful

       force. Ind. Code § 35-41-3-2 (2013). In order to prevail on such a claim, the

       defendant must show that he: (1) was in a place where he had a right to be; (2)

       did not provoke, instigate, or participate willingly in the violence; and (3) had a

       reasonable fear of death or great bodily harm. Wilson, 770 N.E.2d at 800. An

       initial aggressor or a mutual combatant, whether or not the initial aggressor,

       must withdraw from the encounter and communicate the intent to do so to the

       other person, before he may claim self-defense. Id. at 801. When a claim of

       self-defense is raised and finds support in the evidence, the State has the burden

       of negating at least one of the necessary elements. Id. at 800. The State can

       rebut the defendant’s claim of self-defense by relying on the evidence of its case-

       in-chief. Carroll v. State, 744 N.E.2d 432, 434 (Ind. 2001).


[17]   The bar’s security camera surveillance system captured footage of the encounter

       between Vincent and Chatman. The footage was admitted into evidence as

       State’s Ex. 4. Although Chatman was in a place where he had a right to be, the

       evidence establishes that Chatman was the initial aggressor and did not retreat,

       and that Chatman was not in fear of great bodily harm when he stabbed

       Vincent. See State’s Ex. 4.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1606-CR-1205 | March 10, 2017   Page 6 of 7
[18]   After Vincent twice told Chatman to stop panhandling, Chatman invaded

       Vincent’s personal space such that Vincent had to raise his hands, lightly touch

       Chatman’s chest, and gently push Chatman to create space between them.

       Vincent did not reach for his waistband, but instead placed the hand that held

       the vapor cigarette on his hip. Vincent backed away from Chatman, but

       Chatman drew his knife, lunged at Vincent, and stabbed him. The momentum

       from the lunge and the stabbing caused Chatman to step up on the front step

       where Vincent stood. As Vincent ran into the bar for help, Chatman advanced

       toward Vincent before turning to walk away.


[19]   Chatman’s suggestion that these facts do not demonstrate he was the initial

       aggressor, or that the facts demonstrate he was in fear of great bodily harm is

       simply an invitation to reweigh the evidence, which we will not do. Wilson, 770
N.E.2d at 801. Ample evidence was provided to disprove Chatman’s claim of

       self-defense beyond a reasonable doubt.


                                                Conclusion
[20]   For the reasons stated above, the judgment of the trial court is affirmed.


[21]   Affirmed.


       Robb, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1606-CR-1205 | March 10, 2017   Page 7 of 7